

Exhibit 10.51
Sixth Amendment to Agreement and General Release
This Sixth Amendment to the Agreement and General Release (this “Amendment”) is
made as of November 3, 2015 by and between Bally Gaming, Inc. (“Bally”) and
Scientific Games Corporation (“Scientific Games” and together with Bally the
“Company”) and Kathryn Lever (“you”).
WHEREAS, the Company and you entered into an Agreement and General Release in
August of 2015 (the “Agreement”);
WHEREAS, the Company and you entered into amendments to the Agreement via
electronic mail that changed the “Separation Date” (as defined in Section 1 of
the Agreement) on September 1, 2015, September 11, 2015, September 25, 2015,
October 2, 2015 and October 16, 2015, which ultimately resulted in the
Separation Date being changed to October 30, 2015;
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.The Agreement is hereby amended by revising Section 1 to delete “October 30,
2015” in the last line and replace it with “November 3, 2015.”
2.    The parties hereby reaffirm all of the terms and conditions of the
Agreement, including, without limitation, Section 4.
3.    Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment.    
4.    This Amendment may be executed in counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.    
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of November 3, 2015.
BALLY GAMING, INC.


By: /s/ Gary L. Melampy            
Name:    Gary L. Melampy
Title:    VP, CHRO


SCIENTIFIC GAMES CORPORATION


By: /s/ Gary L. Melampy            
Name:    Gary L. Melampy
Title:    VP, CHRO
    
/s/ Kathryn Lever                
KATHRYN LEVER

1

